Citation Nr: 1530761	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with headaches, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a psychiatric disorder, including depression, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected cervical spine disability.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserve.  He served on active duty from November 2001 to December 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a May 2009 rating decision by the RO in Atlanta, Georgia.  Jurisdiction over the case has since been transferred to the RO in Jackson, Mississippi.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of the RO's initial consideration.

The psychiatric disorder issue on appeal was originally adjudicated by the RO as entitlement to service connection for depression.  On review, the Veteran's contentions regarding the depression claim are based in part on the same factual basis as the original denial of the anxiety disorder claim in a final August 2003 rating decision, as discussed below.  In light of the full grant of the request to reopen, there is no prejudice to the Veteran in the Board's adjudication of this issue without initial RO consideration.  The issue has been recharacterized to consider any acquired psychiatric disorder based on the reopening of the anxiety disorder claim and the current mental health diagnoses of record.  In addition, in light of the grant of service connection for the lumbar spine disability below, the Board has recharacterized the remaining issues claimed on a direct and secondary basis more broadly based on the nature of the Veteran's contentions as to these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of Board hearing letters and additional VA treatment records.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claims on appeal.

The issues service connection for s psychiatric disorder, a sleep disorder, a left knee disorder, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for anxiety disorder with headaches.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's low back arthritis manifested to a compensable degree within one year of separation from a qualifying period of active service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for anxiety disorder with headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the August 2003 rating decision is new and material as to the claim for service connection for anxiety disorder with headaches, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in favor of the Veteran, low back arthritis, diagnosed as spondylosis with degenerative changes, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  In an August 2003 rating decision, the RO denied the Veteran's claim for service connection for anxiety disorder with headaches, finding that there was no nexus between a current anxiety disorder and his military service or his service-connected cervical spine disability.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  On review, the additional VA treatment records later added to the claims file for this time period are not new and material evidence as to the original claim.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes VA treatment records showing current mental health diagnoses, hearing testimony from the Veteran alleging that his in-service circumstances and difficulty due to his service-connected cervical spine disability are related to his current depression and anxiety (see March 2015 Bd. Hrg. Tr. at 9-15), as well as an April 2008 letter from the Veteran's VA treatment provider suggesting a relationship between his current mental health problems and his cervical spine disability.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service or service-connected disabilities), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for anxiety disorder with headaches is reopened.

Service Connection Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's period of active duty service from November 2001 to December 2002 was more than 90 days in duration and therefore meets the requirements for application of this provision.

The Veteran has contended that his current low back problems are related to symptoms he experienced during his period of active duty service from November 2001 to December 2002.  He has also indicated that these problems are secondary to his service-connected cervical spine disability.  The record shows that the Veteran has a self-reported history of injuries to his back and neck prior to November 2001; however, he was determined to be sound at the time of the active duty entrance examination that month as to his relevant body systems, including the spine.  See September 2000 Reserve annual certificate of physical condition and March 2003 VA mental health examination (reported history of prior injuries); November 2001 examination and report of medical history.  The RO service-connected the cervical spine based on symptoms during this period of active duty service.  See August 2003 rating decision.

On review of the Veteran's history of symptoms and the clinical findings, the Board concludes that there is a reasonable doubt as to whether the Veteran's current low back arthritis manifested to a compensable degree within one year following his period of active duty service ending in December 2002.

First, an August 2003 VA x-ray report revealed marginal anterior bony spurring in the lower lumbar spine with mild disc space narrowing at the L5 to S1 level representing a mild degree of degenerative changes.  These joint findings were made within the one-year period of the Veteran's separation from active duty in 2002.  Thereafter, an April 2009 VA x-ray report noting a history of chronic low back pain revealed findings including marked disk space narrowing at L5 to S1, as well as anterior spondylosis; the impression was degenerative changes but no acute osseous abnormality involving the lumbar spine.  In addition, a September 2009 MRI report revealed findings including mild bilateral foraminal stenosis due to endplate spurring at L5/S1; the impression was multilevel degenerative change in the mid to lower lumbar spine with varying degrees of stenosis.  A March 2010 VA treatment record shows a diagnosis of lumbar spondylosis and stenosis with radiculopathy.  These findings represent current manifestations of arthritis in the same location as the joint findings in the 2003 x-ray report.  See "Clinical manifestations of osteoarthritis" and "Lumbar spinal stenosis: Pathophysiology, clinical features, and diagnosis" (defining spondylosis as "degenerative arthritis affecting the spine") in UpToDate medical database, accessed through Veterans Health Administration (reviewed July 2015).  Accordingly, the Veteran has a current diagnosis of low back arthritis, diagnosed as spondylosis with degenerative changes.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, the record reflects that the Veteran had periarticular pathology associated with his low back, including painful motion and tenderness, within one year of service.  See, e.g., January 2003 and March 2003 private treatment records; July 2003 VA treatment record.  These symptoms are also consistent with symptoms associated with degenerative arthritis or degenerative changes, which was diagnosed during the first year post-service.  Thus, reviewing both the lay and medical evidence, the Veteran would have met the requirements for a minimum compensable evaluation for painful motion of the joint or pathology within the one-year period following his discharge from active duty.  See e.g., 38 C.F.R. § 4.59.

Based on the foregoing and resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for low back arthritis is warranted.  Because service connection is warranted on a direct basis, no further discussion of entitlement on a secondary basis is necessary in this case.


ORDER

New and material evidence having been submitted, the claim for service connection for anxiety disorder with headaches is reopened.

Entitlement to service connection for low back arthritis, diagnosed as spondylosis with degenerative changes, is granted.

REMAND

First, remand is required regarding all claims on appeal to verify all periods of active duty, active duty for training, and inactive duty for training.  This action is necessary given the Veteran's contentions as to the nature of his claimed disorders.  See, e.g., March 2015 Bd. Hrg. Tr. at 19 (Veteran reported current left knee problem due to injury on a drill weekend).

Second, remand is required regarding all claims on appeal because it appears that the Veteran applied for Social Security Administration (SSA) benefits, and any related and potentially relevant records should be obtained.  See, e.g., September 2009 VA treatment record; SSA letter submitted in August 2013.

Third, remand is required for the psychiatric and left knee claims to provide VA examinations.  Regarding the mental health claim, the March 2003 VA examiner diagnosed adjustment disorder with mixed anxiety and depression, as well as passive dependent features to the personality style.  The examiner determined that the Veteran had a sensitivity to stress reflected on his personality traits, with no psychological disorder found.  The stress did precipitate anxiety, depression, and somatic symptoms; this condition was lifelong, situational, and not related to service.  The examiner also noted that the Veteran had physical and marital problems.  In an April 2008 letter to the Veteran's Reserve unit, his VA treatment provider indicated that certain medical problems, including his neck and back pain, along with several other stressors, including work-related stress, had caused some depression.  Thereafter, VA treatment records continue to show treatment for depression attributable to multiple stressors, as well as an indication of a posttraumatic stress disorder (PTSD) diagnosis.  See, e.g., VA treatment records from September 2008, January 2010, March 2012, and August 2013.  On review, the medical evidence is somewhat unclear as to the involvement of the Veteran's cervical spine disability to his psychiatric problems, and he is now service-connected for his lumbar spine.  Accordingly, the Board finds that a new psychiatric examination and medical opinion would be helpful in this case.

Remand is required regarding the left knee claim, to obtain an examination.  The Veteran was provided a VA general medical examination in February 2003.  The service treatment records (STRs) show a history of a left knee injury in 1995.  The Veteran has provided competent lay statements of additional left knee symptoms beginning following a left knee injury on a drill weekend in 2006.  See, e.g., March 2015 Bd. Hrg. Tr. at 19-20.  In addition, the VA treatment records show current left knee diagnoses.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but there is insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining an examination, particularly if there is additional qualifying service.

Fourth, remand is required for the sleep disorder and diabetes mellitus claims to obtain VA opinions.  The VA treatment records show current diagnoses and treatment for sleep apnea and diabetes mellitus, made several years after the February 2003 VA general medical examination.  The STRs show that the Veteran reported in-service sleep-related symptoms and underwent a sleep study.  He has also indicated that his current sleep disorder is attributable to certain environmental exposures during his active duty service, as well as his service-connected cervical spine disability.  During the Board hearing, the Veteran testified that his VA treatment provider told him that he had diabetes mellitus for a long time prior to his 2007 diagnosis and that his history of high cholesterol was related to this disorder.   See Bd. Hrg. Tr. at 21-22.  On review, etiology opinions for these claimed disorders have not been obtained.  Given that there is evidence that the Veteran's current symptoms may be related to his military service, medical opinions addressing these matters are necessary in this case.

On remand, the Veteran will be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's military service in the Navy Reserve, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  Summarize the findings and all actions taken and include a copy of the summary in the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.   Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After completing the above actions and associating any additional records with the claims file, provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders present during the appeal period (beginning around September 2008), including depressive disorder NOS, major depressive disorder, and PTSD.  For each diagnosis identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training.

Second, with respect to PTSD, the examiner must first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnosis of record.  See, e.g., March 2012 VA treatment records (PTSD diagnosis and notations to rule out PTSD in VA treatment records from this time period).  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

Third, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed psychiatric disorder was caused by or permanently aggravated by a service-connected disability, to specifically include the cervical and lumbar spine disabilities.

For the purposes of this opinion, the examiner should note that the Veteran had a period of active duty from November 2001 to December 2002, as well as any other additional qualifying period(s) verified by the AOJ.

In providing this opinion, the examiner must address the Veteran's contention that he currently has depression and anxiety as a result of problems associated with his service-connected cervical spine disability.  The examiner must also address the Veteran's contention that he continues to be bothered by incidents during his active duty service, including witnessing another service member jump off of a roof in Italy.  See, e.g., March 2015 Bd. Hrg. Tr. at 9-15; see also March 2003 VA mental health examination.

6.  After completing the above actions and associating any additional records with the claims file, provide the Veteran a VA examination to determine the etiology of any current left knee disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current left knee disorders.  For each diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.

For the purposes of this opinion, the examiner should note that the Veteran had a period of active duty from November 2001 to December 2002, as well as any other additional qualifying period(s) verified by the AOJ.

In providing this opinion, the examiner must address the Veteran's contention that his current left knee problems are the result of a November 2006 injury during a drill weekend, particularly if the AOJ determines that this is qualifying service.  See also STRs from February 1995 (earlier left knee injury with benign knee examination) and April 2008 (waiver for left knee meniscal tear); VA treatment records from August 2006 to November 2006 and February 2008 (history of more recent left knee complaints and injury with x-ray and MRI reports).

7.  After completing the above actions and any additional records are associated with the claims file, obtain an opinion from a VA examiner regarding the etiology of any current sleep disorder, including sleep apnea.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current sleep disorders, including sleep apnea.  For each diagnosis identified, the examiner must provide an opinion, in light of the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including as a result of the reported in-service circumstances and any symptomatology therein.

Second, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorder was caused by or permanently aggravated by a service-connected disability, including the cervical and lumbar spine disabilities.

For the purposes of this opinion, the examiner should note that the Veteran had a period of active duty from November 2001 to December 2002, as well as any other additional qualifying period(s) verified by the AOJ.

In providing this opinion, the examiner must address the Veteran's contention that he developed a breathing problem related to his current sleep disorder as a result of environmental exposures such as raw sewage while stationed in Naples, Italy.  See, e.g., October 2002 post-deployment health assessment; March 2015 Bd. Hrg. Tr. at 3-5.  The examiner must also discuss the likelihood that the Veteran's documented in-service symptoms (including snoring and daytime somnolence) are indicative of early manifestations of the current sleep apnea diagnosed on VA testing in March 2008, despite the negative findings from the September 2002 in-service sleep study.  See, e.g., August 2002 to October 2002 STRs; VA treatment records from April 2008 (March 2008 test results; diagnosis of obstructive sleep apnea) and April 2014 (ongoing treatment).

8.  After completing the above actions and associating any additional records with the claims file, obtain an opinion from a VA examiner regarding the etiology of the Veteran's current diabetes mellitus, type II.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.

For the purposes of this opinion, the examiner should note that the Veteran had a period of active duty from November 2001 to December 2002, as well as any other additional qualifying period(s) verified by the AOJ.

In providing this opinion, the examiner must address the Veteran's contention that he had diabetes mellitus prior to the diagnosis documented in the VA treatment records in November 2007, and that his history of high cholesterol is related to the development of his diabetes mellitus.  The examiner must also discuss the medical significance, if any, of the fasting blood sugar/glucose levels documented in the STRs.  See, e.g., July 1988 annual examination (109 mg/dl); August 1997 annual examination (98 mg/dl); November 2001 active duty entrance examination (101 mg/dl); and November 2006 retention examination with laboratory reports (107 mg/dl) (noted to be in range for impaired fasting glucose); see also February 2003 VA general medical examination (noting glucose normal).

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire VBMS and Virtual VA electronic claims files.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


